Per Curiam:
This is an appeal by the executor, and proponent of á will from the decree of the surrogate refusing probate. The only persons against whom the appeal is taken are the infants represented by the special guardian. As there are other parties and. persons who, within the purview of section 2573 of the Code of Civil Procedure, must be made parties to the appeal, they should be brought in by order of this court (Ibid). When this is done this court, having held the appeal meanwhile, will consider-the merits thereof. Jenks, Hooker, Gnynor, Rich and Miller, Jj., conchrred. See opinion per curiam.